In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-20-00359-CR


                         AUSTIN CALLAWAY SELLERS, APPELLANT

                                                  V.

                               THE STATE OF TEXAS, APPELLEE

                               On Appeal from the 47th District Court
                                       Randall County, Texas
                   Trial Court No. 28,416-A, Honorable Dan L. Schaap, Presiding

                                         January 12, 2021
                                 MEMORANDUM OPINION
                            Before PIRTLE and PARKER and DOSS, JJ.


       Appellant, Austin Callaway Sellers, appeals his conviction for assault of a family or

household member,1 enhanced, and sentence to six years’ confinement. We dismiss the

appeal for want of jurisdiction.


       The trial court sentenced appellant on November 4, 2020. Because no motion for

new trial was filed, appellant’s notice of appeal was due within thirty days after sentence


       1   TEX. PENAL CODE ANN. § 22.01(b)(2)(A) (West Supp. 2020).
was imposed, i.e., by December 4, 2020. See TEX. R. APP. P. 26.2(a)(1) (requiring a

notice of appeal to be filed within thirty days after sentence is imposed). Appellant filed

a notice of appeal on December 17, 2020, without filing a motion for an extension of time

to file the notice of appeal. See TEX. R. APP. P. 26.3 (allowing appellate courts to extend

the time to file a notice of appeal if the notice and a motion for an extension is filed within

fifteen days of the deadline).


        The timely filing of a written notice of appeal is a jurisdictional prerequisite to

hearing an appeal. Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). If a

notice of appeal is not timely filed, a court of appeals has no option but to dismiss the

appeal for lack of jurisdiction. Id. When a notice of appeal, but no motion for an extension

of time, is filed within the fifteen-day extension period, an appellate court lacks jurisdiction

to dispose of the purported appeal in any manner other than by dismissing it for want of

jurisdiction. 2 Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996) (en banc).


        By letter of December 22, 2020, we notified appellant of the consequences of his

late notice of appeal and directed him to file a response showing how we have jurisdiction

by December 31. Appellant did not file a response and has had no further communication

with this Court.




         2 Unlike civil appeals, a motion for an extension of time is not implied when a notice of appeal is

filed within the fifteen-day extension period. Lair v. State, 321 S.W.3d 158, 159 (Tex. App.—Houston [1st
Dist.] 2010, pet. ref’d).


                                                     2
        Because appellant’s notice of appeal was untimely filed, we dismiss the appeal for

want of jurisdiction.3


                                                                   Per Curiam


Do not publish.




        3 Appellant may be entitled to relief by filing an application for writ of habeas corpus returnable to
the Court of Criminal Appeals for consideration of an out-of-time appeal. See TEX. CODE CRIM. PROC. ANN.
art. 11.07 (West 2015).

                                                      3